Citation Nr: 1631742	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-31 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota

THE ISSUE

Entitlement to a non-service connected pension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from September 1980 to October 1983.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently transferred to the VA Pension Management Center in St. Paul, Minnesota.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran did not have at least 90 days of active service during a Period of War and was not discharged from service due to a service connected disability.

CONCLUSION OF LAW

The criteria for entitlement to non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

As will be explained in greater detail below, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, where the law rather than the underlying facts or development of the facts is dispositive, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

To be eligible for pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521 (j).  

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that she served on active duty from September 1980 to October 1983.  The Veteran did not have active service during a period of war.  Thus, the claim for non-service connected pension must be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The issue turns on undisputable facts detailed above.  Thus, no further notice or duty to assist is required.  Sabonis, 6 Vet. App. at 430; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

Entitlement to non-service connected pension is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


